     Case 8:20-cv-01213-VMC-JSS Document 1 Filed 05/27/20 Page 1 of 3 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


DANIEL H. ENGEL, JR.,

          Plaintiff,                                            Case No.:
v.

BUSY BEE CABINETS, INC.,

      Defendant.
______________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1447, Defendant Busy Bee Cabinets, Inc.

(“Defendant”), hereby gives notice of removal of the case styled Daniel H. Engel, Jr. v. Busy

Bee Cabinets, Inc., designated as Case No. 20-CA-001783, currently pending in the Circuit

Court of the Twelfth Judicial Circuit in and for Sarasota County, Florida, to the United States

District Court for the Middle District of Florida, Tampa Division. Defendant is only removing

Counts I and II of the Complaint, as Count III is a claim under Florida’s Workers’ Compensation

Law, Fla. Stat. § 440.205, which is not removable. As grounds in support thereof, Defendant

states:

          1.      Daniel Engel, Jr. (“Plaintiff”) filed a Complaint pending in the Circuit Court in

and for Sarasota County, Florida, styled Daniel H. Engel, Jr. v. Busy Bee Cabinets, Inc.,

designated as Case No. 20-CA-001783. Plaintiff filed this action on May 4, 2020. See Exhibit

A – the Complaint.

          2.      In his Complaint, Plaintiff asserts in Count I claims of discrimination under the

Americans with Disabilities Act of 1990, as amended, (“ADA”) and asserts in Count II claims of

interference and retaliation under the Family Medical Leave Act of 1993 (“FMLA”).

                                                   1
 Case 8:20-cv-01213-VMC-JSS Document 1 Filed 05/27/20 Page 2 of 3 PageID 2



       3.        Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a state court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       4.        Because Plaintiff raises federal claims under the ADA and the FMLA, this action

presents a federal question that is removable pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. §

1331. Defendant is only removing Counts I and II of the Complaint because Count III asserts a

claim for retaliation under Florida Workers Compensation Law, Fla. Stat. § 440.205, which is

not removable to federal court.

       5.        Because the conduct alleged in the Complaint relates to Plaintiff’s employment

with Defendant in Sarasota County, Florida, all conduct is alleged to have occurred within

Sarasota County, Florida, and Plaintiff filed his Complaint in the Circuit Court of the Twelfth

Judicial Circuit in and for Sarasota County, Florida, Defendant files this Notice in the Tampa

Division of the United States District Court for the Middle District of Florida. See Exhibit A –

the Complaint.

       6.        Defendant was served with the Summons and Complaint on May 7, 2020. See

Exhibit B – Proof of Service on Defendant. This removal is therefore timely as it is filed within

thirty (30) days after receipt of the Summons and Complaint. See 28 U.S.C. § 1446(b).

       7.        Pursuant to 28 U.S.C. § 1446(a), with this Notice, Defendant is simultaneously

filing copies of all process, pleadings, and orders in the state court action, which are attached

hereto as composite Exhibit C.

       8.        Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice will be

served on Plaintiff and a copy of this Notice will be filed concurrently with the Clerk of Circuit



                                                   2
  Case 8:20-cv-01213-VMC-JSS Document 1 Filed 05/27/20 Page 3 of 3 PageID 3



Court of the Twelfth Judicial Circuit in and for Sarasota County, Florida, which is attached

hereto as Exhibit D.

        WHEREFORE, on the foregoing basis, Defendant Busy Bee Cabinets, Inc. respectfully

submits that removal of Counts I and II of this action from the Circuit Court of the Twelfth

Judicial Circuit in and for Sarasota County, Florida, to this Court is proper.

                                                  Respectfully submitted,

                                                  FORD HARRISON LLP

                                                  By: /s/ David M. Kalteux
                                                      Edward B. Carlstedt
                                                      Florida Bar No. 136972
                                                      ecarlstedt@fordharrison.com
                                                      David M. Kalteux
                                                      Florida Bar No. 118746
                                                      dkalteux@fordharrison.com

                                                      101 E. Kennedy Boulevard, Suite 900
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 261-7800
                                                      Facsimile: (813) 261-7899
                                                      Attorneys for Busy Bee Cabinets, Inc.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 27, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to the following:

                                    Deirdre J. DiBiaggio, Esq.
                                       One Flagler Building
                                        14 N.E. 1st Avenue
                                            Suite 1107
                                       Miami, Florida 33132
                                      djd@dibiaggiolaw.com
                                    dlawparalegal@gmail.com


                                                      /s/ David M. Kalteux
WSACTIVELLP:11526894.1


                                                  3
